UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6163


JOHN THOMAS RILEY,

                       Petitioner – Appellant,

          v.

ERIC WILSON, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00565-JAG)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Thomas Riley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Thomas    Riley,    a    federal   prisoner,    appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)    petition.        We     have    reviewed   the    record    and    find   no

reversible      error.         Accordingly,      although    we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the   district        court.     Riley    v.    Wilson,    No.    3:13-cv-00565-JAG

(E.D.    Va.    Jan.    22,     2014).     We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                            2